Citation Nr: 1425236	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-39 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an earlier effective date for residuals of traumatic brain injury (TBI).

4. Entitlement to an initial disability rating in excess of 10 percent for residuals of TBI.

5. Entitlement to a compensable initial disability rating for residuals of TBI with tension-type headaches.

6. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Appellant served on active duty from January 1951 to January 1953 and from October 1954 to October 1956.  He also served in the North Carolina Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2006, the RO declined to reopen the Appellant's claim of entitlement to service connection for a back disability.  In November 2007, the RO granted service connection for residuals of TBI, effective September 25, 2006.  In February 2009, the RO denied service connection for tinnitus.

The Appellant requested a hearing.  However, he later cancelled this request and asked that the Board expedite a decision.  See September 2011 Statement.  The hearing request has been withdrawn.  38 C.F.R. § 20.704 (2010).

In November 2011, the Board reopened the Appellant's claim of service connection for a low back disability and remanded the issues on appeal for additional development.  Pursuant to the remand instructions, the RO obtained outstanding VA medical records (VAMRs), personnel records from the Army National Guard, and the April 2011 addendum to the March 2011 VA examination report.  In addition, it received a May 2012 letter from the Appellant stating that he had no additional medical evidence to submit.  The RO associated these records with the claims file.  The RO scheduled a VA examination with opinion to determine the exact nature of the Appellant's current back disability and the impact of the disability on his employment.  The examiner determined that the Appellant had a congenital back disability (spondylolisthesis) and arthritis; and opined as to the etiology of the Appellant's current back disability as well as any limitations resulting from the disability.  The RO's actions substantially comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999). 

Additional documents pertinent to the present appeal are in the electronic system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Appellant's current back disability does not relate to any period of active military duty.

2. The Appellant's tinnitus did not manifest during active duty and does not relate to any period of active military duty.

3. The Board denied the Appellant's original claim for residuals of TBI in a November 1984 decision; the Board's decision was final.

4. A November 2007 RO rating decision reopened the claim and granted service connection for residuals of TBI, effective September 25, 2006.

5. The Appellant's residuals of TBI include dizziness and vertigo, and hypersensitivity to sound and light, and mild memory impairment.

6. The Appellant's residuals of TBI with tension-type headaches are characterized by frequent non-prostrating headaches.

7. The Appellant's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The Appellant's current back disability was not incurred or aggravated during service or during periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2013).

2. The Appellant's tinnitus was not incurred in or aggravated by service or during periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

3. The Board's November 1984 decision, which denied service connection for residuals of TBI, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204, 20.1103 (2013).

4.  The criteria for an effective date earlier than September 25, 2006 based on the date of claim have not been met.  38 U.S.C.A. §§ 5109A, 5110, 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.400(r) (2013). 

5. The criteria for an initial rating in excess of 10 percent for residuals of TBI have not been met at any time during the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, Diagnostic Code (DC) 8045 (2013).

6. The criteria for a compensable initial  rating for residuals of TBI with tension-type headaches have not been met at any time during the pendency of this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, DC 8045 (2013).

7. The criteria for entitlement to TDIU have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Letters dated October 2006 and April 2008 notified the Appellant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims of service connection for a back disability and tinnitus.  The October 2006 letter addressed the issue of new and material evidence in relation to the Appellant's request to reopen his service connection claim for a back disability.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Appellant's STRs, PMRs, and VAMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  The November 2008 and November 2013 VA examiners reviewed the claims file, examined the Appellant, and issued opinions that describe the etiology of his tinnitus and back disability, respectively, in sufficient detail to enable the Board to make a fully informed decision.  Thus, VA provided adequate VA examinations with opinions with regard to the Appellant's service connection claims.

VCAA notice is not required for the appeal of the 10 percent initial disability rating for residuals of TBI and the noncompensable initial disability rating assigned for residuals of TBI with tension-type headaches.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that VCAA notice is not required for increased initial disability rating claims, which stem from granted claims of service connection, because the intended purpose of the notice has been fulfilled with the grant of service connection).  The Appellant bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the "downstream elements" of the degree of disability and effective date assigned.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service Connection

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  A "veteran" is "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" refers to: (1) active duty; (2) any period of active duty for trading (ACDUTRA) during which the claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the claimant was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013).  The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

In order for a claimant to establish veteran status with respect to National Guard service the record must establish that the claimant was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

"Service connection" refers to a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2002) and 38 U.S.C.A. § 1153 (West 2002) and the presumptions of service connection accorded to certain diseases under the Statute and pertinent regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that the presumptions of service connection and the presumptions of soundness and aggravation cannot apply to claimants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)).  

When a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B) (West 2002)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disorder during the period of active duty for training.  Id.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2002).  Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show causation.  See Smith, 24 Vet. App. at 48. 

During Army National Guard training in February 1974, the Appellant fell while exiting a truck and injured his low back and head.  In May 1972, he fell while attempting to sit down on a chair and suffered a contusion of the lower spine and pelvis.  Both falls occurred in the line of duty.  See May 1974 Favorable Line of Duty Status Determination; May 1982 Letter of Instruction/Follow-up Care (finding that the Appellant's "injury contusion lower spine and pelvis . . . [was] sustained while performing active duty for training during the period 8-22 May 82").




Low Back Disability

The Appellant alleges that his current back disability is due to his 1974 and 1982 falls in the Army National Guard.  Although the Appellant has a current back disability and injured himself twice in the line of duty during periods of National Guard service, the evidence of record does not suggest a nexus between the Appellant's current back disabilities and his falls.  The claim is denied.

VA distinguishes between "congenital diseases" and "congenital defects."  See § 38 C.F.R. 3.303(c).  A congenital disease is capable of improving or deteriorating.  A congenital defect is more or less statutory in nature.  Service connection may be granted for congenital diseases and the presumption of soundness applies to congenital diseases that are not noted at entry.  The presumption of soundness does not apply to congenital defects.  Under limited circumstances, service connection is permissible for a congenital defect where there has been aggravation (permanent worsening) of the defect by a superimposed disease or injury.  Id.

The Appellant has been diagnosed as having a congenital back disease (spondylolisthesis) as well as spinal arthritis.  November 2013 VA Examination Report.  Because spondylolisthesis is a congenital disease, it may be aggravated by service.

The Appellant's STRs do not indicate any back problems during active service.  Moreover, the Appellant did not report and the medical evidence does not suggest that he had ongoing back problems immediately after his fall in February 1974 (initial fall).  The February 1975 Report of Medical Examination does not indicate any back problems a year after the  initial fall.  X-rays taken in March 1976 show spondylolysis (spinal arthritis) and spondylolisthesis (the displacement of a spinal vertebra) at L5-S1.  The October 1979 Report of Medical History also does not indicate any back problems.  

In May 1982, the Appellant fell to the ground while he was attempting to sit on a chair (second fall).  He was diagnosed as having a contusion of the lower spine and pelvis.  See May 1982 DA Form 2173.  Diagnostic imaging performed in the same month showed slight spondylosis of the spine, no evidence of a fracture, and "old" wedging of the spine associated with mild marginal spurring.  The radiographic report noted a "congenital anomaly of the body of the L5 which is wedged posteriorly."  See also May 1982 Progress Notes ("I find no evidence of acute disc problems or evidence of nerve root pressure.").

In February 1983, a VA examiner diagnosed the Appellant as having a lumbosacral anomaly and possible lumbosacral degenerative joint disease with lumbar and right hip pain.  The examiner noted that prolonged standing caused pain to radiate down the Appellant's legs, bilaterally.  In the same month, another VA examiner found no evidence of akylosing spondylitis and noted that the Appellant had a normal gait and walked well on his toes and heels.  March 1984 X-ray images showed spondylolisthesis and a "a congenital defect" at L5/S1.

In September 2006, a private physician opined that the 1974 fall "resulted in a chronic disability including back and leg pain" that was exacerbated by the 1982 fall.  The private physician noted "an obvious deformity of the low back" at L5-S1.  However, in October 2007, a VA examiner diagnosed the Appellant as having a congenital back condition and contusion of back.  He opined that "the veteran's injury to the back on two occasions in service did not significantly affect the veteran's congenital back conditions and it is less likely than not that the veteran's current day back condition is secondary to these injuries."  In February 2008, the Appellant was diagnosed as having lumbar spondylosis.  See May 2008 PMRs (noting arthritic changes in the Appellant's spine).

In November 2013, another VA examiner noted that the Appellant reportedly experiences pain and numbness in his back and legs when he lies down, has no radiculopathy symptoms, and regularly uses a cane  The examiner attributed the Appellant's reduced range of motion and regular use of a cane to advanced age.  He also noted that diagnostic tests show arthritis of the spine but no vertebral fracture.

The November 2013 examiner opined that the Appellant's back disability is less likely than not caused by or the result of his February 1974 and May 1982 back injuries.  He explained that the Appellant fell about 3 feet in February 1974 and that the fall resulted in a mild concussion and contusion to the back.  The VA examiner also opined that the congenital diseases-spondylolisthesis and irregularity of the pars articularis at L5-shown on x-rays taken at the time of the initial fall have progressed naturally and that the Appellant's spondylosis has worsened consistent with natural progression and aging.

The October 2007 and November 2013 VA examination reports constitute highly probative evidence that weighs against entitlement to service connection for a low back disability.  The examinations were conducted by VA doctors who reviewed the Appellant's claims file and pertinent medical history, examined the Appellant, and, in the case of the November 2013 examiner, provided a clear rationale for his opinion.  Moreover, the examiners' opinions that the Appellant's back disability does not relate to his falls in the Army National Guard are consist with medical evidence that shows no reports of ongoing back pain for several years after the February 1974 and May 1984 falls.  See February 1975, October 1979, March 1984 Reports of Medical Examination.

The VA examiners' opinions outweigh the September 2006 private medical opinion, which found that the 1974 injury resulted in a chronic back disability that was exacerbated by the 1982 fall.  The November 2013 VA examiner provided an explanation in support of his opinion.  In contrast, the private physician failed to provide a rationale in support of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (holding that "most of the probative value of a medical opinion comes from its reasoning").  Thus, the opinion evidence weighs against finding a relationship between the Appellant's current back disability and his service in the Army National Guard.

The Board has also considered statements by the Appellant and by Servicemembers regarding his back injuries in the line of duty.  The Appellant has consistently stated that his current back pain results from his falls during his service in the Army National Guard.  See March 1982 Substantive Appeal (VA Form 9); March 1984 Report of Medical Examination; September 2011 Claim.  In a letter dated March 2007, a Servicemember stated that the Appellant walked with a limp and experienced hip, back, and neck pain as well as headaches after the February 1974 fall.  The same Servicemember noted that the Appellant's limp became more noticeable over the years and that his back pain increased to the point where he had to reduce his work hours.  Two separate Servicemember statements dated February 2007, observed that the Appellant's February 1974 and May 1982 injuries resulted in significant back injuries and pain.

The Appellant's statements that his back pain has been ongoing since his fall in 1974 are inconsistent with the February 1975 and October 1979 Reports of Medical History, which do not indicate any back problems for the five-year period immediately following the initial fall.

Moreover, although lay persons are competent to report symptoms such as a limp, they are not competent to determine whether the Appellant's current back disability relates to his falls in the line of duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Appellant's current back disability-as it consists a congenital disease and spinal arthritis-was caused or aggravated by his February 1974 and/or May 1982 back injuries in the line of duty is a medically complex determination that cannot be made based on lay observation alone.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, & n4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Appellant and the Servicemembers who submitted statements on his behalf lack medical training and experience, the lay assertions that the Appellant's current back disability relates to his Army National Guard service is not competent evidence.  The Appellant's and the Servicemembers' statements are outweighed by the October 2007 and November 2013 VA examiners' opinions, which were rendered by medical professionals and which found that the Appellant's current back disability does not relate to service in the Army National Guard.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, the Appellant's STRs do not indicate that he injured his back during active duty (January 1951 to January 1953 and October 1954 to October 1956).  Although his 1974 and 1982 back injuries occurred in the line of duty, the preponderance of the evidence weighs against finding that these injuries caused or aggravated the Appellant's current low back disability as it is characterized by congenital spondylolisthesis and spinal arthritis.  Because the Appellant's current back disability was not caused or aggravated by his falls in 1974 or 1982, he does not have veteran status for these periods of service in the Army National Guard.

The preponderance of the evidence is against the Appellant's claim.  The benefit-of-the-doubt rule does not apply and service connection for a low back disability is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The Appellant alleges that his tinnitus was caused by noise exposure driving and repairing army trucks and from his head contusion in 1974.  See February 2008 Claim; September 2011 Appellate Brief.  The Board finds that the Appellant's current tinnitus does not relate to his active duty service or to his service in the Army National Guard.  See February 2009 and August 2009 PMRs (diagnosing tinnitus).

The Appellant's STRs do not indicate any ear problems or tinnitus following his activity duty military service.  His January 1953 separation examination does not indicate that he had ringing in his ears after his initial period of active duty and prior to his re-enlistment in October 1954.  His February 1962 Report of Medical History also does not indicate any hearing problems, to include tinnitus.  See also January 1967 Report of Medical History (denying ear problems); February 1971 Report of Medical Examination.

Moreover, his February 1974 Line of Duty Determination does not document complaints of or treatment for tinnitus at the time of his initial fall while he was serving in the Army National Guard.  See also February 1975 Report of Medical Examination; June 1982 STRs (discussing the Appellant's 1974 and 1982 falls, but documenting no tinnitus); February 1983 VA Neurological and Orthopedic Examination Reports; March 1984 Report of Medical Examination (stating that the Appellant's health has not changed since his October 1979 Report of Medical Examination, which notes no hearing problems or tinnitus); March 1984 Report of Medical Examination (documenting numerous symptoms in connection with the Appellant's 1974 fall but not documenting any complaints of tinnitus).

The Appellant first reported having tinnitus in February 2008.  See February 2008 Claim.  During a November 2008 VA examination, he stated that he has had bilateral tinnitus since his fall in 1974 and that his tinnitus is not constant-he described having ringing in his ears twice a week for a few minutes at a time.  The examiner diagnosed the Appellant has having tinnitus but opined that "[i]t is less likely than not that the current tinnitus is secondary to the head injury of 1974."  She explained that the medical evidence related to the Appellant's 1974 injury and subsequent medical evidence does not document complaints of tinnitus.  The examiner also opined that the Appellant's "hearing was not affected [by the 1974 fall] and remains pretty good" and observed that the Appellant had little difficulty hearing during the examination. 

In June 2012, the Appellant reported that when he lays down, the room spins and he experiences ringing in his ears.

The November 2008 VA examination report constitutes highly probative evidence that weighs against entitlement to service connection for tinnitus.  The examination was conducted by a doctor who reviewed the Appellant's claims file and pertinent medical history, examined the Appellant, and provided a clear rationale for her opinion.  Moreover, the examiner's opinion aligns with contemporary medical evidence that shows no complaints of tinnitus in and around the time of the Appellant's initial fall.  See February 1974 Line of Duty Determination, Statement of Medical Examination, and Statement by the Appellant; October 1979 Report of Medical History; February 1983 VA Examination Report; March 1984 Report of Medical Examination/History.

Moreover, the Appellant did not report having ringing in his ears until February 2008-almost 35 years after his initial fall and over 25 years after his second fall in the Army National Guard.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  Thus, the Appellant's tinnitus did not manifest in or within a year of active service and does not relate to his service in the Army National Guard.

Although the Appellant is competent to report symptoms such ringing in the ears, he is not competent to determine whether his current tinnitus relates to his falls during service in the Army National Guard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Appellant's tinnitus was caused or aggravated by his active duty service or his 1974 fall is a medically complex determination that cannot be made based on lay observation alone.  Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Appellant lacks medical training and experience, his assertion that his tinnitus relates to his service in the Army and in the Army National Guard is not competent evidence.  Thus, the Appellant's statements that his current hearing problems relate to service in the Army National Guard are outweighed by the November 2008 VA examiner's opinion, which was rendered by a medical professional.  See Layno, 6 Vet. App. at 470-71.

Because the evidence weighs against a relationship between the Appellant's tinnitus and his 1974 head contusion the Appellant does not have veteran status for this period of service.

The preponderance of the evidence is against the Appellant's claim.  The benefit-of-the-doubt rule does not apply and service connection for tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 







Increased Initial Ratings

Earlier Effective Date for Residuals of TBI and for Residuals of TBI With Tension-Type Headaches

The Appellant claims entitlement to an effective date earlier than the September 25, 2006 effective date assigned in the November 2007 grant of service connection for residuals of TBI.  See September 2011 Appellant Brief.  An earlier effective date is not warranted with regard to an increased initial disability rating claim for residuals of TBI.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

The Appellant submitted a formal service connection claim for residuals of a concussion in October 1981.  In November 1984, the Board denied service connection for residuals of a concussion.  The Board's decision is final.  See 38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2013) (stating that, with limited exception, Board decisions are final on the date stamped on their face).

In September 2006, the Appellant petitioned to reopen the claim of service connection for residuals of TBI.  In November 2007, the RO reopened the Appellant's claim and granted service connection for residuals of TBI effective September 25, 2006, the date the Appellant submitted his claim to reopen.  See 38 C.F.R. § 3.400(q)(2).  The record does not contain any communication from the Appellant dated prior to September 2006 that indicates that he wanted to reopen the Board's November 1984 decision.  Therefore, the effective date of September 25, 2006 for the grant of service connection for residuals of TBI is proper.  Id.

Increased Initial Ratings for Residuals of TBI and Residuals of TBI With Tension-Type Headaches

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Appellant's residuals of TBI have been assigned a combined 10 percent rating under DC 8045 and DC 8045-8100.  See 38 C.F.R. § 4.124a (2013).  In November 2007, the RO granted service connection and assigned an initial disability rating of 10 percent for residuals of head contusion.  The RO later recharacterized this disability as residuals of TBI, which it rated at 10 percent disabling under DC 8045, and residuals of TBI with tension-type headaches, which it rated at 0 (zero) percent disabling under DC 8045-8100.  The RO recharacterized the disability to accord with revised rating criteria.  See February 2009 Rating Decision.

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54, 693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  The revisions apply to all applications for benefits received by VA on or after October 23, 2008.  Id.  For claims received prior to the October 23, 2008 effective date, a claimant is rated under the old criteria for periods prior to October 23, 2008 and under the new criteria or the old criteria, whichever are more favorable, for periods on or after October 23, 2008.  The claim is rated under the old criteria unless applying the new criteria would result in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

The RO considered the old and the new rating criteria during the pendency of the appeal.  The Board will do the same.

Prior to October 23, 2008, DC 8045 provided that neurological disabilities-hemiplegia, epileptiform seizures, facial nerve paralysis, and so forth-following trauma to the brain should be rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated DC (e.g., DC 8045-8911).  Subjective complaints-headaches, dizziness, insomnia, and so forth-that are recognized as symptomatic of brain trauma, should be rated 10 percent and no more under DC 9304.  The 10 percent rating could not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 require a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (effective prior to October 23, 2008).

As revised effective October 23, 2008, DC 8045 identifies three main areas of dysfunction that may result from TBI and that may require evaluation: cognitive, emotional/behavioral, and physical.  38 C.F.R. § 4.124a, DC 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions consist of goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." ("Evaluation of Cognitive Impairment").

Subjective symptoms may be the only residuals of TBI.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the "Evaluation of Cognitive Impairment" table.  Any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, should be evaluated separately rather than under the "Evaluation of Cognitive Impairment" table. 

Emotional/behavioral dysfunction should be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms must be evaluated under the criteria in the "Evaluation of Cognitive Impairment" table.

Evaluate physical (including neurological) dysfunction under an appropriate DC.  The following constitute physical dysfunctions: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The list of types of physical dysfunction in the previous paragraph does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, evaluate under the most appropriate DC.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine the evaluations for each separately rated condition under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

VA should also consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, and so forth.

The "Evaluation of Cognitive Impairment" table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  Generally, the table provides criteria for levels of impairment for each facet ranging from 0 to 3 and a 5th level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  For example, the Consciousness facet does not provide for an impairment level other than "total" because any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet. 

There may be an overlap of manifestations of conditions evaluated under the "Evaluation Of Cognitive Impairment" table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another DC.  In such cases, no more than one evaluation may be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under the set of diagnostic criteria that allows for the better assessment of overall impaired functioning.  If the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. 4.124a (2013), Note One.

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. 4.124a (2013), Note Two.

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, housework, and other chores such as shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. 4.124a (2013), Note Three.

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  38 C.F.R. 4.124a (2013), Note Four.

A claimant whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review the claimant's disability rating to determine whether he or she may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note is treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. 4.124a (2013), Note Five.

An Initial Disability Rating in Excess of 10 Percent for Residuals of TBI

VA examinations performed prior to September 2006 (the effective date) show normal neurological functioning.  In February 1983, a VA examiner noted that the Appellant's gait and stance were within normal limits.  Similarly, a March 1984 VA orthopedic examination report noted normal touch and vibratory sensation, no atrophy of the lower extremities, and normal gait and reflexes.

In September 2006, a private physician identified the Appellant's dizziness as a symptom of TBI.  In October 2007, a VA examiner found that the only residual of the Appellant's TBI was a slight slowing of two-part commands.  The examiner observed that the Appellant had "normal strength, reflexes and sensation" as well as "normal . . coordination, vibration and sensation."  In November 2008, another VA examiner opined that "[i]t is less likely than not that the [Appellant's] current tinnitus is secondary to the head injury of 1974."  The examiner explained that the medical evidence related to the Appellant's 1974 injury and subsequent medical evidence does not show complaints of tinnitus.  See February 2008 PMRs (finding no tinnitus and diagnosing tinnitus in the same month); see also August 2009 PMRs (identifying tinnitus).

During a November 2008 VA TBI examination, the Appellant stated that his dizziness has persisted since his 1974 fall and that his memory problems have gotten worse.  The VA examiner noted that the Appellant suffers from paralysis ("His leg seems to be stiff."), has a history of balance problems and vertigo, a mild resting tremor in the left arm, sexual dysfunction, and moderate fatigue, and experiences tingling in his hands at night for significant periods.  The examiner confirmed the Appellant's mild memory impairment, noted cognitive problems such as slowness of thought and delayed reaction time, and stated that the Appellant had reportedly become irritable, stressed, and nervous.

On examination, the Appellant demonstrated normal reflexes, strength, and sensation and no motor impairment.  He did not require assistive devices for mobility, had a normal gait, and stated that he can walk for about half a mile at a slow pace.  

The examiner provided the following ratings in accordance with the criteria for levels of impairment included in the "Evaluation of Cognitive Impairment" table: Memory 1, Judgment 0-1, Social 0, Motor 0, Visual spatial 1, subjective complaints 0-1, neurobehavioral 0-1, and communication 0.  The examiner provided a clear explanation for the given ratings and noted that there is no evidence of problems with memory, dizziness, and/or tremors from the 1970s and 1980s.  The examiner concluded that the Appellant's left arm tremor, dizziness, and erectile dysfunction relate to aging and not to the 1974 fall.  She observed that the Appellant's hearing was not affected by the fall and is "pretty good."

In a February 2009 addendum opinion, the November 2008 VA examiner noted that the Appellate was occasionally disoriented to person, time, place, and/or situation.

The November 2008 VA mental health examiner did not diagnose the Appellant as having a psychiatric disorder.  He observed that the Appellant still works up to 15 hours a week, does not miss work due to psychiatric symptoms, is social and has some interests, and has a good temper.  The examiner also observed that the Appellant was somewhat anxious, but that there was no impairment of thought processes or communication and that the Appellant remained oriented during the examination.

PMRs from 2008 and 2009 confirm the Appellant's reported symptoms.  In February 2008, a private physician found that the Appellant experienced dizziness and memory loss, but that he had normal reflexes and gait.  See also May 2008 PMRs.  In August 2009, the same private physician found that the Appellant continued to experience headaches, dizziness, and depression and that he had a tremor in his hands, left worse than right.  See contra March 2012 PMRs (noting no depression and finding memory, judgment, and mood to be normal).  The Appellant's cognitive functioning was abnormal, but his sensation, balance, gait, and reflexes were generally normal.  An MRI of the Appellant's head showed mild/moderate central and cortical atrophy and the Appellant was diagnosed as having memory lapses.

In August 2010, another VA examiner diagnosed the Appellant has having mild TBI.  The Appellant reported that he had daily dizzy spells and problems balancing since his 1974 fall.  He also reported right upper extremity weakness, moderate fatigue, malaise, erectile dysfunction, intermittent numbness in both hands, occasionally slurred speech, and hypersensitivity to sound and light.  The examiner noted that the Appellant had moderate to severe memory impairment, diminished attention and concentration, problems with judgment, and anxiety, depression, and mood swings.  The Appellant required a cane for balance.

On physical examination, the Appellant demonstrated: normal motor strength except for in his hands bilaterally (4+); bilateral intrinsic muscle atrophy; normal reflexes; and slightly reduced lower extremity strength.  The examiner found that the Appellant had mildly impaired judgment, normal motor activity, and was socially appropriate and oriented during the examination.  He concluded that the Appellant's impaired cognitive functioning was due to age and not to TBI and commented that he could not separate the Appellant's comorbid mental problems from the residuals of TBI without resorting to speculation.  He also concluded that the Appellant's dizziness may be secondary to his cognitive dysfunction.

The August 2010 VA mental health examiner diagnosed the Appellant as having a cognitive disorder not otherwise specific, but could not relate the Appellant's cognitive and psychiatric problems to his TBI.  The examiner explained that the results of mental health tests performed during the examination were inaccurate because the Appellant failed to understand the testing instructions.  On examination, the Appellant had difficulty focusing, was cooperative and demonstrated linear thought processes, exhibited normal judgment, and demonstrated a noticeable cognitive decline.  The Appellant reported significant memory problems as well as sleep problems, which he attributed to chronic physical pain.

In December 2010, another VA mental health examiner diagnosed the Appellant as having a non-specific cognitive disorder and a history of head injury.  On examination, the Appellant exhibited some cognitive impairment and tense mood, but was otherwise cooperative, alert, and oriented.  His judgment and intellectual capacity were marginal.  The examiner assigned the Appellant a Global Assessment of Functioning (GAF) score of 55, which is indicative of "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV.

In March 2011, the Appellant appeared alert, oriented, and cooperative during VA examination.  His speech was normal, his mood fluctuated between being pleasant to being sad, his physical appearance was appropriate, and he was focused and attentive during testing.  During the examination, the Appellant reported that his headaches affected his work and made raising his sons difficult.  He described having headaches, sometimes all day, and a deterioration in his memory.

In an April 2011 addendum to the March 2011 VA examination, the March 2011 VA examiner concluded that the majority of test scores from the March 2011 examination were invalid due to the Appellant's "poor effort in completing the test."  The examiner explained that the Appellant's poor effort was "as likely as not" due to poor sleep the night before the examination and to chronic or acute pain.  Valid data showed that the Appellant's visually mediated memory processes were average and age appropriate and that his mental processing speed was less than average, but within age appropriate acceptable limits.  

The examiner diagnosed the Appellant as having headaches and chronic pain and assigned a GAF score of 60 to indicate no change in psychological, social, and/or occupational functioning since the December 2010 VA examination.  He opined that the "[i]t is . . . as likely as not that pain is a contributing cause of the Appellant's "subjective cognitive complaints" and, based on the Appellant's subjective complaints alone, "it is as likely as not the subjective cognitive complains are chronic residual symptoms of service connected traumatic brain injury of 2-19-74."

In June 2012, the Appellant reported having dizziness after the 1974 accident and was diagnosed as having vertigo.  June 2012 VAMRs.  Two months later, the Appellant again reported that he has dizzy spells, which begin and end without notice.  August 2012 VAMRs.

The medical evidence dated prior to October 23, 2008, documents subjective complaints related to TBI, but no purely neurological disabilities.  See October 2007 VA Examination Report (finding slightly slow two-part commands, but otherwise normal strength, coordination, and sensation; no signs of sustained alteration in the central, peripheral, or autonomic nervous system; no current residual pathology of TBI).  The medical evidence documents several subjective complaints, to include dizziness and mild memory impairment, associated with the Appellant's service-connected TBI.  See September 2006 PMRs.  However, there is no evidence, and the Appellant has not alleged, that he has multi-infarct dementia associated with his brain trauma as is necessary to warrant a rating higher than ten percent under 38 C.F.R. 4.130, DC 9304.  Thus, an initial rating in excess of 10 percent under the former version of DC 8045 is not warranted.

Under the revised rating criteria, a rating in excess of 10 percent requires the assignment of a level of impairment of 2 or higher for one or more facets of TBI related to cognitive impairment and/or subjective symptoms.  The November 2008 VA examiner rated the Appellant's level of impairment with regard to memory and visual spatial orientation at 1 and noted ongoing problems with judgment, social functioning, neurobehavioral, and subjective complaints.  See also August 2010 VA Examination Report; December 2010 VA Mental Health Examination Report.  In February 2009, the same examiner clarified that the Appellant was occasionally disoriented to person, time, place, and/or situation during the examination.  Moreover, the evidence of record does not show that the Appellant's subjective symptoms-dizziness and associated vertigo, hypersensitivity to sound and light-moderately interfere with his employment and so cannot be rated above a 1 on the "Evaluation Of Cognitive Impairment" table.  See September 2006 PMRs; August 2010 VA Examination Report; November 2011 VA Mental Health Examination Report.  Thus, the medical evidence weighs against an initial rating in excess of 10 percent for residuals of TBI.

The Board has considered whether the Appellant's subjective complaints of dizziness qualify for a separate disability rating under DC 6204 (peripheral vestibular disorders).  38 C.F.R. 4.87a, DC 6204 (2013).  DC 6204 allows a 10 percent disability rating for occasional dizziness and a 30 percent disability rating for dizziness with occasional staggering.  Because the Appellant's dizziness is a symptom of his TBI and not a distinct, diagnosed disorder, it does not qualify for a separate rating under DC 8045-6204.  See September 2006 and August 2009 PMRs.

The Board has also considered a separate rating under DC 6260.  See 38 C.F.R. § 4.87a (2103).  The November 2008 VA examiner's finding that the Appellant's current tinnitus is not related to his head contusion constitutes probative evidence that his tinnitus is not a residual of his service-connected head trauma.  Thus, a separate rating for tinnitus is not warranted.  

A Compensable Initial Disability Rating for Residuals of TBI With Tension-Type Headaches
 
DC 8100 establishes the following disability ratings for migraine headaches: a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating for prostrating attacks occurring on an average once a month over the last several months; a 10 percent rating for prostrating attacks averaging one in a 2-month period over the last several months; and a 0 (zero) percent rating for less frequent attacks.  See 38 C.F.R. § 4.124a (2103).

The Appellant has consistently complained of headaches since his 1974 fall.  See December 1981 Report of Accident Injury; March 1982 Statement; February 1983 VA Examination Report (noting post-traumatic headaches); February 1983 Statement (complaining of "periodic headaches); March 1984 Statement (complaining of severe headaches).  During the November 2008 VA examination, the Appellant reported that he experienced headaches three to four times a week.  The examiner diagnosed the Appellant as having tension headaches, but noted that the headaches were not prostrating.  During an August 2010 VA examination, the Appellant reiterated that he has had headaches since his falls during his Army National Guard service and was diagnosed as having post-traumatic headaches, non-prostrating.  The Appellant continued to complain of severe headaches through March 2011.  March 2011 VA Examination Report.

The medical evidence weighs against a compensable rating for residuals of TBI with tension-type headaches.  Although the Appellant has consistently reported having had frequent headaches for the last 40 years, his headaches are non-prostrating and therefore not compensable under DC 8405-8100.

Extraschedular Consideration for Residuals of TBI and Residuals of TBI With Tension-Type Headaches

The Board has considered whether the evaluation of the Appellant's residuals of TBI should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Appellant's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Appellant's residuals of TBI, to include headaches, and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Appellant's TBI is manifested by a pathology and symptoms expressly addressed by the rating criteria, including headaches, dizziness, hypersensitivity to light, and reduced memory.  See 38 C.F.R. § 4.124a, DC 8045.  Thus, the rating criteria reasonably describe the Appellant's service-connected disability.  See Thun, 22 Vet. App. at 115.

The preponderance of the evidence is against the Appellant's claims.  The benefit-of-the-doubt rule does not apply.  An initial disability rating in excess of 10 percent for residuals of TBI is denied under DC 8045 (either as in effect prior to or since October 23, 2008).  A compensable initial disability rating for residuals of TBI with tension-type headaches is denied under DC 8045-8100 (either as in effect prior to or since October 23, 2008).  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Entitlement to TDIU

The Appellant contends that his service-connected disorders prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating.  See September 2011 Appellate Brief.  The Board finds that the Appellant's service-connected disabilities do not prevent him from maintaining a substantially gainful occupation.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  An Appellant's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  An Appellant's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Appellant's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

The schedular criteria for TDIU have not been met at any time during the appeals period.  See 38 C.F.R. § 4.16(a).  The Appellant is rated at 10 percent for service-connected residuals of TBI and at 0 (zero) percent for residuals of TBI with tension-type headaches.  See November 2013 Rating Decision.  His combined disability rating is 10 percent.  See 38 C.F.R. § 4.16(a).  Thus, the Appellant's service-connected disabilities do not satisfy the schedular criteria for TDIU.

Although the Appellant's service-connected disabilities do not meet the schedular criteria for TDIU, he may qualify for TDIU on an extraschedular basis.  All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities must be rated totally disabled regardless of whether they satisfy the schedular criteria.  38 C.F.R. § 4.16(b).  Rating boards should refer all cases in which the veteran is unemployable by reason of service connected disabilities but fails to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) to the Director of the Compensation and Pension Service for extraschedular consideration.  The Appellant's service-connected disabilities, employment history, and educational and vocational attainment must be addressed during extraschedular consideration.  38 C.F.R. § 4.16(b).  

VA's rating schedule considers impairment that restricts a veteran's ability to obtain and keep employment.  38 C.F.R. §§ 4.1, 4.15.  Consequently, a high rating is recognition that the impairment makes it difficult to obtain and keep employment.

The Appellant has consistently stated that he was out of work for several weeks after his initial fall in February 1974 and his second fall in May 1982.  See March 1982 Substantive Appeal (VA Form 9) (stating that the Appellant missed three weeks of work due to back pain and headaches); March 1984 Report of Medical Examination (stating that the Appellant did not work for approximately 60 days after his fall); September 2006 PMRs.  However, there is no record that the Appellant received incapacitation pay in connection with either of his injuries during his service in the Army National Guard.  See July 2013 Email Correspondence.

The Appellant has also consistently stated that his back and head pain limit his ability to stand and work for significant periods and therefore to sustain his business as a barber.  See March 1982 Substantive Appeal (stating that his back pain and headaches forced him to reduce his work hours); February 1983 Report of Medical Examination (noting a 25 percent loss of work productivity); April 1983 Statement (noting that he has been absent from work due to back, leg, and head pain); August 1985 Statement (noting that the pain associated with his headaches limits the hours he is able to work as a barber).

The November 2008 VA TBI examination report states that the Appellant worked full time until 2000 and then began working part time (10 to 15 hours a week) because he sold his barbershop business.  The November 2008 VA mental health examination report also states that the Appellant worked full time for 43 years and went part time (10 to 15 hours a week) beginning around 2000.  According to the November 2008 report, the Appellant did not miss work because of his psychiatric symptoms.  See also August 2010 VA Mental Health Examination Report (noting that the Appellant worked as a barber through to retirement and did not miss work due to any mental problems).

During the March 2011 VA examination, the Appellant stated that his headaches affected his work: he was out of work for long periods and the quality of his work declined.  However, he reiterated that he continued to work as a barber until his retirement.  See also April 2011 VA Examination Addendum Report.  The November 2013 VA examiner noted that the Appellant retired from being a barber at age 80 due to difficulty using his hands.

The Appellant's statements establish that he continued to work for several decades after his falls in 1974 and 1982.  Although his statements suggest that his service-connected disabilities negatively impacted his ability to perform work as a barber, they also suggest that these same disabilities did not prevent him from running his own barbershop business until he sold the business around 2000 and continuing to work on a part-time basis until 2009.  Moreover, the Appellant's statements largely attribute his diminished work capacity to the effects of his non-service connected disabilities, most notably his back disability.

The preponderance of the evidence is against the Appellant's claim.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a back disability is denied.

Service connection for tinnitus is denied.

An earlier effective date for residuals of TBI is denied.

An initial disability rating in excess of 10 percent for residuals of TBI is denied.

A compensable initial disability rating for residuals of TBI with tension-type headaches is denied.

TDIU due to service-connected disabilities is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


